Citation Nr: 1445479	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  08-12 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of pension benefits in the original amount of $21,496, subsequently reduced to $9,228.00, to include the question of whether the indebtedness was properly created.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran) who served on active duty from December 1950 to December 1952.  The Veteran died in August 1976.
This appeal comes before the Board of Veterans' Appeals (Board) from an April 2002 decision of the Committee on Waivers and Compromises at the Montgomery, Alabama RO.

The appellant testified before a Decision Review Officer in February 2006.  A copy of the transcript is of record.  She additionally requested a Board hearing in her May 2008 substantive appeal.  A hearing was scheduled for May 2011.  In correspondence received prior to her scheduled hearing, the appellant indicated that she was unable to attend her scheduled hearing due to health reasons.  She has not requested that it be rescheduled.  

In August 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

The appellant was previously represented by a private attorney who has since retired from practice and withdrawn from representing the appellant.  Pursuant to the Board's August 2011 remand instructions, the appellant was notified in September 2011, and again in April 2013, that her attorney had retired and that she could appoint another representative.  To date she has not done so.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  As a result of the appellant's failure to report nonrecurring countable income of $7,872 in 1995, she exceeded the income limit for pension benefits and an overpayment of pension benefits in the amount of $5,400 was created.

2.  To the extent the original debt amount exceeded $5,400, this was based on an inaccurate treatment by the RO of the $7,872 amount as recurring annual income in the years 1996, 1997, and 1998.

3.  The evidence of record demonstrates that a recovery of the overpayment of VA pension benefits in the amount of $5,4000 would not be against equity and good conscience. 


CONCLUSIONS OF LAW

1.  An overpayment of VA pension benefits in the amount of $5,400, but not higher, was validly created.  38 U.S.C.A. §§ 1512, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.60, 3.271, 3.272 (2013).

2.  An overpayment of VA pension benefits in excess of $5,400 was not validly created.  38 U.S.C.A. §§ 1512, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.60, 3.271, 3.272 (2013).

3. The criteria for waiver of recovery of overpayment of pension in the amount of $5,400 are not met.  38 U.S.C.A. §§ 5302, 5304 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant began receiving VA death pension benefits in July 1980.  In conjunction with her receipt of those benefits, the appellant was obligated to keep VA informed of changes in her income and expenses.  In 1998, the appellant began receiving survivor benefits from the Social Security Administration (SSA).  In 1998, VA was notified by SSA of income which had previously been received by the appellant in February 1995, in the amount of $7,872, an amount which she had not reported to VA.  This amount does not represent SSA benefits, as those did not begin until 1998.  However, for reasons which are not clear from the record, VA apparently treated this amount as recurring annual income.  In arriving at the total indebtedness of $21,496, the RO compared the total amount of $7,872 for 1995 with the income limit of $5,386 for that year and determined that no pension benefits were payable for 1995.  The RO then made the same determination for the following years, 1996, 1997, and 1998, finding that no pension benefits should have been paid from February 1, 1995 through November 30, 1998.  The amount of $21,496 represents the amount actually paid to the appellant in pension benefits during that period.  

VA regulations provide that the maximum rate of improved disability pension is to be reduced by the amount of the countable annual income of a claimant.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23 (2013).  In determining income for purposes of entitlement to pension under the improved pension program the payments of any kind or from any source will be counted as income in the year in which received, unless specifically excluded.  See 38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271, 3.272 (2013).  

VA law makes a distinction between recurring income and nonrecurring income.  Nonrecurring income is that received or anticipated on a one-time basis during a 12-month annualization period (e.g., inheritance).  Computations for pension will include nonrecurring income for the full 12-month annualization period following the receipt of income.  38 C.F.R. §§ 3.271, 3.272.  

In this case, $7,500 of the total $7,872 amount received in 1995 would appear to represent gambling winnings, as subsequently reported by the appellant.  The appellant clearly engaged in substantial gambling activity during the period in question as she has submitted numerous checks made out to casinos and has testified that she had a gambling problem at the time.  

The Board notes that the information provided by SSA pertains solely to 1995.  There appears to be no subsequent information provided by SSA after that report.  The appellant has not been employed at any time pertinent to this appeal.  Despite the Board's request in the remand instructions that the RO account for the basis of the overpayment of $21,496, the RO simply provided a summary of the amounts paid from February 1995 to November 1998.  There was no accompanying explanation of its determination that the $7,872 reported for 1995 was recurring income.  

The Board finds that the $7,872 amount reported by SSA for 1995 was nonrecurring income and should only have applied to the annualization period from February 1995 through January 1996.  Based on the amounts actually paid to the appellant, as calculated by the RO, this amounts to $448 for each month from February 1, 1995 through November 30, 1995, added to $460 for each month from December 1, 1995 through January 31, 1996.  The total amount paid to the appellant during this period is $5,400.  There is simply no evidence supporting an interpretation of this amount as recurring annual income.  There is indeed some question as to whether there was any net income for 1995, if the appellant's gambling losses could be determined.  This will be addressed in greater detail below.  Based on the mischaracterization of the income of $7,872 as recurring income, the Board concludes that the debt calculated for the period subsequent to January 31, 1996 was not properly created and is void.  Based on this finding, there is no need to address the question of waiver of repayment of the amount in excess of $5,400.  

The Board acknowledges that there is at least a portion of the period in question during which the appellant was likely receiving income which would properly have been deducted from her VA pension benefits.  As noted above, the appellant began receiving SSA death benefits at some time in 1998, although the exact date cannot be determined from the record before the Board.  She was paid VA death pension benefits through November 30, 1998.  To the extent, if at all, these payments overlapped, the SSA death benefits would properly have been included as income in the calculation of VA pension entitlement.  However, this overlapping of payments was not the basis for the RO's calculation of the overpayment here on appeal, and the Board's decision here has no effect on that matter.  The overpayment at issue here is specifically based on the RO's mischaracterization of the appellant's 1995 gambling winnings as recurring annual income in the years 1996, 1997, and 1998.  

The Board acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  
The Board construes the arguments submitted in support of the appeal as asserting that the entire debt (to include the $5,400 amount for 1995) was not properly created.  

As noted above, the income reported for 1995 represents gambling winnings apparently reported to SSA by a casino or casinos, but not reported to VA by the appellant.  In response to numerous notice letters from the RO, the appellant has not provided a concise accounting of the winnings and losses for the period in question.  She has at times asserted that she lost as much money as she won, and at other times asserted that she lost more than she won.  She has also repeatedly submitted copies of checks written to various casinos.  However, this evidence (her assertions and the checks) does not provide the information necessary to favorably resolve the appeal regarding the $5,400.  It cannot be determined from a check written to a casino the purpose for which the check was written.  If it can be assumed that all the checks were written for gambling purposes, it cannot be determined what portion of those amounts were recovered in winnings and what portion was lost.  This is particularly significant in light of the appellant's acknowledgement that she could provide this information.  In a letter received in October 1999, she wrote, "I'm sure I can get a copy of my losses from [t]he [c]asino."  However, she added that she did not know when she would be going back to the casino.  In essence, this information can only be provided by the appellant, and she has not done so.  

The appellant's bare assertion that she lost as much as or more than she won is vague, and it does not provide VA with a basis to determine her actual income for 1995.  Moreover, in light of the fact that the appellant never directly reported any winnings or losses for this period, even though she clearly had winnings and was repeatedly warned that she must report changes in income, diminishes the credibility that can be placed on her recent account that her losses equaled or outweighed her winnings.  

The Board also notes that the appellant's assertion as to having lost as much as or more than she won is not pertinent to the question at hand in this appeal.  The determination on appeal relates to a specific period of time-February 1, 1995 to January 31, 1996-during which the appellant has been found to have received full pension benefits despite having exceeded the income allowance for entitlement to those benefits.  Her assertion as to having lost as much or more during the extensive period of her gambling activity, even if true, does not tend to prove that, during the period in question here, her income was within the allowance for entitlement to VA pension benefits.  

Based on the information provided by the appellant and other sources, the Board finds that the calculated overpayment indebtedness in the amount of $5,400 was properly created.  The Board thus turns to the question of entitlement to a waiver of repayment of that amount.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of an overpayment.  In this case, the RO has granted a partial waiver and has found that the facts in this case do not show these mandatory bars in the appellant's case.  Nevertheless, the Board must render an independent determination in this regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Because there appears to be no indication of an intent to deceive or to seek unfair advantage by the appellant, no legal bar to the benefit now sought is present.  Accordingly, the Board agrees with the determination of the RO that mandatory bars to waiver are not present in this matter. 

VA law provides that recovery of overpayment of any benefits shall be waived  recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  

Equity and Good Conscience means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all- inclusive: (1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing fault of the debtor against VA fault.  (3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.  (6) Changing position to one's detriment. Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered the contentions of the appellant, the Board concludes that the appellant was solely at fault in the creation of the present overpayment of $5,400.  The RO notified her that her pension was based on countable income and that she must promptly report any income changes to avoid an overpayment.  The appellant failed to inform the RO of the amount of her gambling winnings and losses during the period in question.  It was not until the RO was notified by the Social Security Administration of the amount of her gambling winnings for 1995 that the RO was made aware of this information.  Notably, the appellant had previously reported gambling winnings and loses in August 1993, indicating her awareness of this responsibility.  There is no indication of any fault on the part of VA in the creation of the overpayment.  It is clear that the appellant's actions, or lack of action, caused the overpayment without any fault on the part of VA. 

While, the RO determined in May 2006 that a waiver of the outstanding balance of the overpayment was warranted on the basis that further garnishment of the appellant's Social Security death benefits to repay the debt to VA created undue hardship, the Board finds that this undue hardship does not extend to the amount of $5,400 remaining in question.  The RO granted a partial waiver of the debt in the amount of $9,228, and the appellant now receives her full Social Security benefits.  Accordingly, a decision not to waive the amount at issue would not render the appellant unable to provide for life's basic necessities, as no additional funds would be subtracted from her SSA benefits.  This $5,400 amount represents a debt which has already been collected from the appellant.

Another factor to be considered is whether the recovery of the overpayment defeats the purpose for which the benefits were intended.  In this case, the purpose of pension benefits is not defeated as the appellant was not entitled to such benefits during the period of the overpayment in light of the fact that her income exceeded the limits established for that benefit.  

The appellant has not contended, nor does the evidence show, that she had relinquished a valuable right or incurred a legal obligation in reliance on her VA benefits.  The record reveals no other factors which would make recovery of the overpayment inequitable.   

The Board also finds that failure to make restitution would result in unfair gain to the appellant because she received monetary benefits to which she had no entitlement.  VA made payments of benefits based on income information furnished by the appellant.  The appellant took no action thereafter to promptly report income changes involving gambling gains and losses, as required.  Under such circumstances, to allow her to retain the unreimbursed funds would constitute unjust enrichment.

The Board concludes that the facts of this case, when weighed against the various elements to be considered, do not demonstrate that recovery of the overpayment of benefits would be against equity and good conscience.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to cases involving recovery of overpayment of indebtedness, which includes the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)), citing Barger v. Principi, 16 Vet. App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of her challenge to the validity of the debt.  In this regard, the claims file reveals that the appellant submitted several arguments addressing the basis of the denial.  

Moreover, the statement of the case provided the relevant provisions of law and clearly articulated the fact that the debt was incurred as a result incomplete reporting of income.  In addition, the appellant testified at an RO hearing.  

In short, the Board concludes from its review that the requirements for the fair development of the appeal have been met in this case.  


ORDER

The appeal as to the invalidity of the debt of $5,400 is denied.  

The appeal as to the invalidity of the debt in excess of $5,400 is granted.  

The appeal as to a waiver of repayment in the amount of $5,400 is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


